DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pgs. 9-10, with respect to the Objection to the drawings section have been fully considered and are persuasive.  The objection to the drawings has been withdrawn in view of amendment.
Applicant’s arguments, see pg. 11, with respect to the Objection to the specification section have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant’s arguments, see pgs. 11-13, with respect to the Rejection under 35 U.S.C. § 101 section have been fully considered but are not persuasive. Examiner respectfully disagrees that the claims do not fall within any of the enumerated abstract ideas as state by applicant on pg. 12. As laid out in the non-final office action, the logic of claim 19 configured to select, toggle, receive, and perform represent mental processes but for the recitation of generic computer components. For example, selecting a first aiming mode…for an ultrasonic probe encompasses a user mentally picking between the modes. Further, the lack of structural elements to perform the selecting contributes to the lack of integration into practical application. The recitation of the ultrasound probe in this claim element is further representative of a post-solution activity, since the ultrasound probe is not performing the selecting, but rather being acted on by the judicial exception. Likewise, toggling between obtaining and displaying ultrasound images associated with the first aiming modes and additional aiming modes encompasses a user mentally switching receiving a selection of a three-dimensional scan mode encompasses a user visually receiving information without the recitation of any structural element. Finally, performing a 3D scan using the ultrasound probe encompasses a user simply using probe as a post-solution activity, which does not integrate the previous judicial exceptions. If a claim under the broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” groping of abstract ideas.  
Claim 20 does not further integrate the abstract ideas of claim 19 since it only serves to further the limit the nature of the ultrasound images. 
For these reasons, the rejection under 35 U.S.C. § 101 are maintained. 
Applicant’s arguments, see pgs. 14-17, with respect to the Rejection under 35 U.S.C. § 102(a)(1) based on BLAVAIS have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. For the purposes of examination, the claim language reciting toggling, by the computing device, between obtaining and displaying ultrasound images associated with the first aiming mode plane, scanning mode, or imaging mode and obtaining and displaying ultrasound images associated with the at least on additional aiming mode plane, scanning mode, or imaging mode using the ultrasound probe is interpreted as the toggling occurring between (1) a combined obtaining and imaging of ultrasound images associated with the first mode and (2) a combined obtaining and imaging of ultrasound images associated with at least one additional mode. In other words, the toggling (i.e., switching) occurs between 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “automatically toggling between, at a particular rate, between a first image, associated with the first aiming mode plane, scanning mode, or imaging mode, and at least one other image, associated with at least one other aiming mode plane, scanning mode, or imaging mode.” Claim 1 recites “toggling…between obtaining and displaying ultrasound images associated with the first aiming mode plane, scanning mode, or imaging mode and obtaining and displaying ultrasound images associated with the at least one additional aiming mode plane, scanning mode, or imaging mode using the ultrasound probe “wherein the toggling is performed…automatically at a particular interval or rate.” Claim 8 is broader in scope to the same element of claim 1, such that first and at least one ultrasound image are broadened to first and at least one images. Thus, claim 8 does not further limit what is already recited in claim 1. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 recites logic configured to select a first mode, select at least one additional mode, toggle between obtaining and displaying ultrasound images associated with the first or at least one additional modes, receive a selection of a three-dimensional scan mode, and perform a 3D scan. For example, selecting a first aiming mode…for an ultrasonic probe encompasses a user mentally picking between the modes. Further, the lack of structural elements to perform the selecting contributes to the lack of integration into practical application. The recitation of the ultrasound probe in this claim element is further representative of a post-solution activity, since the ultrasound probe is not performing the selecting. Likewise, toggling between obtaining and displaying ultrasound images associated with the first aiming modes and additional aiming modes encompasses a user mentally switching between data associated the first aiming mode and additional aiming mode without further recitation of structural elements. In this instance “using the ultrasound probe” represents a generic computer component for gathering ultrasound images, but is not involved in the toggling. Additionally, receiving a selection of a three-dimensional scan mode encompasses a user visually receiving information without the recitation of any structural element. Finally, performing a 3D scan using the ultrasound probe encompasses a user simply using a generic computer element as a post-solution activity, which does not integrate the previous judicial exceptions. These claim elements, under their broadest reasonable interpretations, cover performances of the limitation in the mind but for the recitation of generic computer components and therefore fall within the mental processes grouping of abstract ideas. The lack of claimed structural elements to perform these functions further confirms that the above elements are not precluded from practically being performed in the mind. These judicial exceptions are not integrated into a practical application because the additional claim element of “an ultrasound probe” does not amount to significantly more that would integrate the judicial exceptions into practical applications. Instead, “an ultrasound probe” represents part of a data gathering step and is therefore extra-solution activity. Further, “a memory for storing instructions” represents a generic computer component utilized as a pre-solution activity. The memory for storing does not carry out the selecting, toggling, receiving, or performing judicial exceptions. Additionally, “a processor configured to execute the instructions” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instruction defined by abstract idea) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The judicial exception is not integrated into a practical application because it does not recite sufficiently more. The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception because the ultrasound probe, memory, processor, ultrasound images, and the different modes only specify the nature of the information 
In consideration of each of the relevant factors and the claim limitations individually and in combination, claim 19 is directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claim 20 also does not sufficiently link to a practical application or recite elements which constitute significantly more. Claim 20 merely cites the types of images, and therefore data, encompassed by the “ultrasound images” of its parent claim.  This subject matter does not define an inventive concept and therefore does not constitute a practical application or significantly more than abstract ideas identified from their respective parent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 10, 12-13, 18-20, and 208 is rejected under 35 U.S.C. 103 as being unpatentable over Blaivas et al. (US 2011/0166451) in view of Poland (US 2007/0088213). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.
Regarding claims 1, 10, and 19, Blaivas teaches selecting, by the computing device, an aiming mode for an ultrasound probe (“click-based ultrasound transducer control 114” computing device and “procedure mode 180” corresponding to aiming mode in [0052] and depicted Fig. 8), selecting, by the computing device, a first aiming mode plane, scanning mode, or imaging mode and selecting, by the computing device, at least one additional aiming mode plane, scanning mode, or imaging mode for the ultrasound probe: “In Procedure mode 180, clicking of button 182 orientates the transducer 128 substantially perpendicular to the needle 20” while “clicking of button 184 orientates the transducer 128 substantially parallel to the needle 20” ([0052]) and therefore at perpendicular planes relative to either transducer position, which correspond to a first aiming mode plane and at least one additional aiming mode plane.  Blaivas further teaches toggling, by the computing device, between obtaining and displaying ultrasound images associated with the first aiming mode plane, scanning mode, or imaging mode and obtaining and displaying ultrasound images associated with the at least one additional aiming mode plane, scanning mode, or imaging mode using the ultrasound probe. The broadest reasonable interpretation of toggling includes switching between two or more states. Thus, by clicking either button 182 or 184 to orient the transducer 128 substantially perpendicular to the previous transducer position, the buttons 182 or 184 act to switch (i.e., toggle) between the first aiming mode plane and at least one additional aiming mode plane (e.g., perpendicular and parallel to the needle 20, and thus perpendicular planes relative to each other). Further, the ultrasound images are obtained in each of the described aiming mode planes, wherein “Fig. 9 schematically depicts a 2D transverse or lateral cross-sectional sonogram that courses substantially perpendicular to the long axis of the vein” ([0053]) and “Fig. 10 schematically depicts a 2D longitudinal cross-sectional sonogram that courses substantially parallel to the long axis of the blood vessel BV” ([0054]).  Toggling between these lateral and longitudinal positions for obtaining and displaying their respective ultrasound images also wherein the toggling is performed by activating a toggle switch or a toggle selection object. The broadest reasonable interpretation of activating a toggle switch includes clicking or pushing a button or button element to switch between the claimed modes. Thus, clicking of the buttons 182 or 184, which each correspond to a toggle switch, to orient the transducer in perpendicular planes relative to each of the transducer positions to obtain and image ultrasound images associated with each of the first and additional aiming mode planes teaches activating a toggle switch or a toggle selection object. 
Blaivas further teaches receiving, by the computing device, a selection of a three-dimensional (3D) scan mode; and performing a 3D scan using the ultrasound probe, in response to receiving the selection of the 3D scan mode (button 186 orienting “transducer 128 into a rotation mode to obtain a 3D scan” ([0052]) and returning “to rotation mode when 3D scan completes” as per the description in Fig. 8). 
With respect to the controller unit configured to communicate with the ultrasound probe in claim 10, Blaivas teaches the “ultrasound transducer control 114 configurable for the blood access devices depicted in Figs. 1, 3, 4, 6, and 18-26” in [0052] as above for the computing device of method claim 1.
Regarding a memory storing instructions and a processor configured to execute the instructions of claim 19, a memory for storing instruction that a processor executes is inherent to the “transducer control 114” of Blaivas in order to perform the claimed functions.  
However, Blaivas does not teach wherein the toggling is performed automatically at a particular interval or rate as pertains to claims 1, 10, and 19. Poland, which teaches an analogous ultrasound imaging system and method relative to the instant application to enable automatic 
Claims 3 and 12, concerning the ultrasound probe including an array of ultrasound transducers and a motor to move the array of ultrasound transducer into different ultrasound imaging planes, are further anticipated by Blaivas. In one embodiment “the ultrasound transducer 28 may be comprised of a 128 element linear array transducer configured to emit and receive ultrasound” which “may be rotated to get a complete ultrasound image of the puncture site” ([0038]), which necessarily produces different imaging planes. Further, the buttons 182, 184, and 186 of procedure mode 180 necessitate the inclusion of a motor or actuator for moving the ultrasound transducer 28 in a manner as described by the functions of the buttons. 
Regarding claims 4 and 13, toggling between two orthogonal ultrasound imaging planes is further taught by Blaivas as described in [0052] for claim 1 above and further in depictions of sonograms of perpendicular planes in Figs 9-10, and in Fig 4 where “one set of B-scan plans can be seen perpendicular to the other set of B-scan planes” ([0046]).
With regard to claim 8 the modification of Blaivas teaches the method of claim 1, wherein toggling…includes automatically toggling, at a particular rate, between a first image, associated with the first aiming mode plane, scanning mode, or imaging mode, and at least one other image, associated with at least one other aiming mode plane, scanning mode, or imaging mode as previously disclosed in claim 1.   
With regard to claims 9 and 18, Blaivas further teaches controlling an array of ultrasound transducers to generate ultrasound images in different ultrasound imaging planes via the “linear array transducer” ([0038]) which is controlled by the ultrasonic transducer control 114 depicted by Fig. 8 to orient the ultrasound transducer in different imaging planes and described for claim 1 in [0052]. 
Claim 20, regarding the ultrasound images including at least one of B-mode, Doppler, P-mode, segmentation map mode, harmonic mode, or M-mode ultrasound images, is further taught by Blaivas by the use of “B-mode” and “Doppler based ultrasound” in at least [0038].


Claims 2, 5, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blaivas and Poland as applied to parent claims 1 (parent of claims 2 and 5) and 10 (parent of claims 11, 14, and 17), and further in view of Chalana et al. (US 2006/0235301). 
With respect to claims 2 and 11, Blaivas teaches all the elements of the method/system of claims 1/10 as well as an inherent first and second motor to move a transducer into different ultrasound imaging planes and along a sector of a particular ultrasound imaging plane in Fig. 1: “Fig. 1 schematically depicts a blood vessel access device 10 that images blood vessels utilizing B-mode based single scan planes 30 and rotationally-configured scan plane array 32 derived from multiple scan planes 30 rotationally pivotable about its apex separated by an angle theta θ,” where “each scan plan [sic] 30 is derived from multiple A-mode scan lines having radius r that rotationally pivots about its apex separated by angle phi Φ” ([0037]). However, Blaivas does not disclose a single element ultrasound transducer. 

Regarding claims 5, 14, and 17, Blaivas teaches the methods and systems of claims 1/10, but does not directly disclose sequentially rotating between at least three different ultrasound imaging planes (claims 5 and 14), nor controlling a motor to move the single element ultrasound transducer between different ultrasound imaging planes (claim 17). Instead, Chalana teaches the single element ultrasound transducer as described in [0079] for claims 2 and 11 above, as well as sequentially rotating the ultrasound transducer between imaging planes in [0092] by “rotating the transducer between 3.75° or 7.5° to gather the next 120° sector image…repeated until the transducer is rotated through 180°”. The rotation of Chalana would result in a minimum of 24 different ultrasound planes.  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the controlled rotation of the ultrasound transducer of the modification of Blaivas with the teachings of Chalana, to set specific angles of theta θ to generate a plurality of ultrasound imaging planes to improve the resolution of the resulting “cone-shaped 3D conic array 240 data set with 24 planes rotationally assembled” [0092].  

s 6-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blaivas and Poland as applied to parent claims 1 and 10, respectively, and further in view of Kim et al. (US 2009/0030326).
With respect to claims 6 and 15, the modification of Blaivas teaches all the elements of the method/system of claims 1/10, but does not disclose displaying at least two ultrasound images simultaneously on a display associated with the computing device. 
Kim teaches an analogous ultrasonic diagnosis apparatus and method for use in a preliminary scan mode to accurately detect the target location for operating in a scan mode for measuring the amount of urine in the bladder. Kim discloses displaying at least two ultrasound images simultaneously on a display in [0036] where “when the preliminary scan mode is selected, respective two-dimensional images for three planes are acquired, and are displayed on a single screen.” It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the display of the modification of Blaivas with the capability of the display of Kim to allow a user to visualize multiple planes at once to help in determining the optimal position for 3D scanning. 
Similarly for claims 7 and 16, Blaivas teaches the elements of the method/system of claims 1/10, but does not disclose displaying a first image associated with the first aiming mode plane, scanning mode, or imaging mode, followed by detecting activation of the toggle switch, and switching to displaying another image associated with another aiming mode plane, scanning mode, or imaging mode. Instead, Kim discloses “a display unit for outputting specific image signals… and controlling the overall operation of the apparatus;…a drive control unit for controlling the operation of the first and second stepping motors in response to drive control signals provided from the central control unit; and a switch unit for selecting operation modes; . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johansen et al. (WO 2007/032682) teaches an ultrasound imaging probe for real time 3D ultrasound imaging using an ultrasound transducer array rotatable by a motor. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/REMY C COOPER/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793